Case 1:18-cr-00214-RCL Document 12-1 Filed 11/26/18 Page 1 of 2
            Case 1:18-cr-00214-RCL Document 12-1 Filed 11/26/18 Page 2 of 2




                                                        UNITED STATES DISTRICT COURT
                                                        FOR THE DISTRICT OF COLUIVIBIA



             UNITEDSTATES O F A M E R I C A


                                     V.
                                                                                        Case No, 18-CR-43
             DEONDRAY OSBORNE


                                     Defendant.



                                                   DECLARATION OF MICKELL BRANHAM


             1,    I a m a m i t i g a t i o n investigator w i t h t h e Office o f t h e Federal Public Defender f o r t h e District
                  o f Columbia,


            2,     I visited Hope Village at 2844 Langston Place , S.E,, W a s h i n g t o n , D.C, o n t w o occasions, The
                  first was in late June o f 2018 and t h e second was August 27, 2 0 1 8 , On the first visit, I
                  arrived at Hope Village at a b o u t 11:00 a m , On the second visit, I arrived at Hope Village
                  a b o u t 12 n o o n .


            3,    On b o t h visits to Hope Village, t h e r e w e r e no visible signs o f security officers o n t h e
                  p r o p e r t y , Both t i m e s , I visited m u l t i p l e buildings on t h e p r o p e r t y , A t no t i m e did I observe
                  u n i f o r m e d officers o r guards o f any kind. There was no visible security presence at all
                  outside o n t h e b u i l d i n g g r o u n d s ,


            4,    On b o t h visits, 1 n o t i c e d m a r k e d patrol cars f r o m t h e M e t r o p o l i t a n Police D e p a r t m e n t ,
                  t h r o u g h o u t t h e n e i g h b o r h o o d . On n e i t h e r visit w e r e t h e r e m a r k e d police cars visible at or
                  near Hope Village, The closest police car t o Hope Village was several blocks away and n o t
                  visible f r o m t h e Hope Village g r o u n d s ,


            5,    The buildings at Hope Village have m e t a l d o o r s at t h e f r o n t w h i c h are locked and e q u i p p e d
                  w i t h a b u t t o n t o gain e n t r y . Entry t o each building was accomplished by pressing t h e f r o n t
                  d o o r b u t t o n , The d o o r t h e n clicked o p e n . No Inquiry, i n f o r m a t i o n or i d e n t i f i c a t i o n was
                  r e q u i r e d , On e n t e r i n g t h e building, t h e r e Is n o t h i n g t o p r o h i b i t an e n t r a n t f r o m g o i n g
                  upstairs o r d o w n s t a i r s .



I declare u n d e r penalty o f p e r j u r y t h a t t h e f o r e g o i n g is t r u e and c o r r e c t .




                                                                                                   Mickell Branham
